Title: To George Washington from Brigadier General Anthony Wayne, 17 October 1777
From: Wayne, Anthony
To: Washington, George



Sir
Skippack [Pa.] 17th Octr 1777

Altho’ I am Confident that your time is Necessarily taken up on the most Important business—yet my own Honor and Charecter—Induces me to Request your perusual of the Enclosed Defence—every part of which I have fully proved by Indubitable Evidence and however the Gentn who Composed the Courts of Enquiry may have Determined—yet so Concious am I of having done my Duty—that I am very Desirous of having my Conduct brought to the Decision of a Genl Court Martial—if the least doubt Remains on your Excellencies mind with Regard to it.
I don’t know what the Opinion of the Court was—nor have I any Copy of the Evidences—or my own Defence—excepting this which I beg may be Return’d. Interim I am your Excellenci[e]s most Obt Huml. Sert

Anty Wayne

